 



Exhibit 10.1
WAIVER AND AMENDMENT No. 1
TO CREDIT AGREEMENT
     WAIVER AND AMENDMENT No. 1, dated as of November 26, 2007 (the
“Amendment”), to the Credit Agreement referred to below by and among The
Talbots, Inc., a corporation duly organized and validly existing under the laws
of the State of Delaware (the “Borrower”), the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”), and Mizuho Corporate
Bank, Ltd., a corporation organized and existing under the laws of Japan
(“Mizuho”), as arranger and administrative agent for the Lenders (in such
capacities, the “Agent”).
     WHEREAS, the Borrower, the Agent and the Lenders are parties to the Credit
Agreement dated as of July 24, 2006 (the “Credit Agreement”), pursuant to which
the Lenders have made term loans (collectively, the “Term Loans”) to the
Borrower in the aggregate principal amount of the Total Term Loan Commitment (as
defined in the Credit Agreement) set forth therein;
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement to, among other things, modify (i) the Leverage Ratio covenant set
forth in Section 4.2(a) of the Credit Agreement and (ii) the Fixed Charge
Coverage Ratio covenant set forth in Sections 4.2(c) of the Credit Agreement;
and
     WHEREAS, the Lenders are willing to so amend the Credit Agreement, subject
to the payment of certain fees and the other terms and conditions set forth
herein;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
     1. Definitions; Amendments.
          (a) Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.
          (b) Section 4.2(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “(a) Leverage Ratio. Permit the Leverage Ratio of the Borrower and its
Subsidiaries as of the last day of any period of (A) four consecutive fiscal
quarters ending after July 24, 2006 and on or prior to the fourth fiscal quarter
2006, to exceed 2.50 to 1, (B) four consecutive fiscal quarters ending with the
first fiscal quarter 2007, to exceed 2.57 to 1, (C) four consecutive fiscal
quarters ending with the second fiscal quarter 2007, to exceed 2.50 to 1, and
(D) four consecutive fiscal

 



--------------------------------------------------------------------------------



 



quarters ending on a date set forth below to exceed the applicable ratio set
forth below opposite such date:

      Fiscal Quarter End   Leverage Ratio                      
Third fiscal quarter 2007 through fourth fiscal quarter 2008
  4.00 to 1.00  
First fiscal quarter 2009 through fourth fiscal quarter 2009
  3.50 to 1.00  
First fiscal quarter 2010 and each fiscal quarter thereafter
  3.00 to 1.00

          (c) Section 4.2(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “ Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of
the Borrower and its Subsidiaries as of the last day of any period of four
consecutive fiscal quarters (A) ending after July 24, 2006 and on or prior to
August 4, 2007, to be less than 1.60 to 1.0 and (B) ending on a date set forth
below to be less than the applicable ratio set forth below opposite such date:

      Fiscal Quarter End   Fixed Charge Coverage Ratio
Third fiscal quarter 2007 through fourth fiscal quarter 2008
  1.25 to 1.00  
First fiscal quarter 2009 through fourth fiscal quarter 2009
  1.40 to 1.00  
First fiscal quarter 2010 and each fiscal quarter thereafter
  1.60 to 1.00

     2. Conditions to Effectiveness. This Amendment shall become effective as of
November 26, 2007 (the “Amendment Effective Date”), only upon satisfaction in
full, in a manner reasonably satisfactory to the Agent, of the following
conditions precedent:
          (a) The representations and warranties of the Borrower contained
herein, in Section 3 of the Credit Agreement and in each other Loan Document,
certificate or other writing delivered to the Agent or the Lenders pursuant
hereto or thereto on or prior to the Amendment Effective Date shall be true and
correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date; and no Default or Event of Default that is
not expressly waived by the Agent pursuant to this Amendment shall have

-2-



--------------------------------------------------------------------------------



 



occurred and be continuing on the Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms.
          (b) The Agent shall have executed this Amendment and shall have
received counterparts to this Amendment which bear the signature of the Borrower
and the Required Lenders.
          (c) On or prior to the Amendment Effective Date, the Borrower shall
have paid to the Agent for the account of each Lender that has duly executed and
delivered a copy of this Amendment to the Agent on or prior to November 23,
2007, a non-refundable amendment fee (the “Amendment Fee”) equal to 0.075% of
the Term Loan of such Lender, which shall be deemed fully earned when paid.
          (d) All legal matters incident to this Amendment shall be satisfactory
to the Agent and its counsel.
     3. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent as follows:
          (a) Representations and Warranties; No Event of Default. The
representations and warranties of the Borrower herein and in Section 3 of the
Credit Agreement and in each other Loan Document, certificate or other writing
delivered to the Agent or the Lenders pursuant hereto or thereto on or prior to
the date hereof are true and correct in all material respects on and as of the
date hereof as though made on and as of such date; and no Default or Event of
Default that is not expressly waived by the Agent pursuant to this Amendment has
occurred and is continuing on the date hereof or would result from this
Amendment becoming effective in accordance with its terms.
          (b) Organization of Borrower. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
          (c) Power and Authority. The Borrower has all requisite corporate
power and authority to carry on its present business, to own its property and
assets and to execute and deliver this Amendment, and perform it obligations
under this Amendment, the Credit Agreement, as amended by this Amendment, and
each other Loan Document to which it is a party. The Borrower is duly qualified
or licensed as a foreign corporation authorized to conduct its activities and is
in good standing in all jurisdictions in which the character of the properties
owned or leased by it or the nature of the activities conducted makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed would not be reasonably likely to result in a Material
Adverse Effect.
          (d) Authorization of Borrowing. All appropriate and necessary
corporate, shareholder and other actions and approvals have been taken or
obtained by the Borrower to authorize the execution and delivery of this
Amendment and to authorize the performance and observance of the terms of this
Amendment, the Credit Agreement, as amended hereby, and other Loan Documents.

-3-



--------------------------------------------------------------------------------



 



          (e) Agreement Binding; No Conflicts. Each of this Amendment, the
Credit Agreement, as amended hereby, and each other Loan Document constitutes
the legal, valid and binding obligations of the Borrower or its Subsidiaries, as
the case may be, enforceable against the Borrower or such Subsidiaries in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally, and by general principles
of equity (regardless of whether enforcement is considered in a proceeding at
law or equity).
          (f) No Conflicts. The execution and delivery of this Amendment and the
performance of this Amendment, the Credit Agreement, as amended hereby, and each
other Loan Document which the Borrower and its Subsidiaries are parties will not
(i) violate or conflict with (A) any provisions of law or any order, rule,
directive or regulation of any court or other Governmental Authority, (B) the
charter, by-laws or other organizational documents of the Borrower or such
Subsidiary or (C) except as would not be reasonably likely to result in a
Material Adverse Effect, any agreement, document or instrument to which the
Borrower or any such Subsidiary is a party or by which its respective assets or
properties are bound, (ii) except as would not be reasonably likely to result in
a Material Adverse Effect, constitute a default or an event or circumstance that
with the giving of notice or the passing of time, or both, would constitute a
default under any such agreement, document or instrument, (iii) except as would
not be reasonably likely to result in a Material Adverse Effect, result in the
creation or imposition of any Lien, charge or encumbrance of any nature
whatsoever upon any assets or properties of the Borrower or any such Subsidiary,
or (iv) except as would not be reasonably likely to result in a Material Adverse
Effect, result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
respective operations or any of its properties.
          (g) Compliance with Law. There does not exist any conflict with, or
violation, or breach of, any law or any regulation, order, writ, injunction or
decree of any court or governmental instrumentality, which conflict, violation
or breach could reasonably be expected to result in a Material Adverse Effect.
     4. Indemnity and Expenses.
          (a) The Borrower hereby agrees to indemnify the Agent, the Lenders and
their respective employees, agents, members and affiliates from and against any
and all claims, losses and liabilities growing out of or resulting from this
Amendment; provided, however, that the Borrower shall not have any obligation to
any Person under this subsection (a) for any such claims, losses or liabilities
caused by the gross negligence or willful misconduct of such Person, as
determined by a final nonappealable judgment of a court of competent
jurisdiction.
          (b) The Borrower hereby agrees to pay to the Agent upon demand the
amount of any and all costs and expenses, including the reasonable fees,
disbursements and other client charges of the Agent’s counsel, which the Agent
may incur in connection with this Amendment.

-4-



--------------------------------------------------------------------------------



 



     5. Continued Effectiveness of Credit Agreement. The Borrower hereby
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the Amendment Effective Date all
references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment. Except
as expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment or waiver of any right, power or
remedy of the Agent or the Lenders under the Credit Agreement or any other Loan
Document, nor constitute an amendment or waiver of any provision of the Credit
Agreement or any other Loan Document.
     6. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (d) The Borrower hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Credit Agreement.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.

                      THE TALBOTS, INC.    
 
                      By:   /s/ Edward L. Larsen                  
 
      Name:   Edward L. Larsen    
 
      Title:   Senior Vice President, Finance,
Chief Financial Officer and Treasurer    
 
                    Signed in: Hingham, MA    
 
               
 
                    MIZUHO CORPORATE BANK, LTD.    
 
                      By:   /s/ Keiji Takada                  
 
      Name:   Keiji Takada    
 
      Title:   Deputy General Manager    
 
                    Signed in: New York, USA    

-6-



--------------------------------------------------------------------------------



 



                      SUMITOMO MITSUI BANKING CORPORATION    
 
                      By:   /s/ Masahiko Ohara                  
 
      Name:   Masahiko Ohara    
 
      Title:   Senior Vice President    
 
                    Signed in:        
 
         
 
   
 
                    THE NORINCHUKIN BANK    
 
                      By:   /s/ Noritsugu Sato                  
 
      Name:   Noritsugu Sato    
 
      Title:   General Manager    
 
                    Signed in:   New York    
 
                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    
 
                      By:   /s/ Ryoichi Shinke                  
 
      Name:   Ryoichi Shinke    
 
      Title:   Senior Vice President & Manager    
 
                    Signed in:        
 
         
 
   
 
                    JPMORGAN CHASE BANK, N.A.    
 
                      By:   /s/ James A. Knight                  
 
      Name:   James A. Knight    
 
      Title:   Vice President    
 
                    Signed in:   New York    

-7-



--------------------------------------------------------------------------------



 



                      SHINSEI BANK LIMITED    
 
                 
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    MITSUBISHI UFJ TRUST AND BANKING CORPORATION    
 
                      By:   /s/ Koichi Higuchi                  
 
      Name:   Koichi Higuchi    
 
      Title:   Senior Vice President    
 
                    Signed in:   New York      
 
                    THE CHUO MITSUI TRUST AND BANKING COMPANY, LIMITED    
 
                      By:   /s/                  
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    THE SHIZUOKA BANK, LTD.    
 
                      By:   /s/ Masahiko Nagakura                  
 
      Name:   Masahiko Nagakura    
 
      Title:   General Manager of Los Angeles Branch    
 
                    Signed in:   Los Angeles U.S.A    

-8-



--------------------------------------------------------------------------------



 



                      THE CHIBA BANK LIMITED    
 
                      By:   /s/ Morio Tsumita                  
 
      Name:   Morio Tsumita    
 
      Title:   General Manager    
 
                    Signed in:   New York    
 
                    BANK OF AMERICA, N.A.    
 
                 
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    SHINKIN CENTRAL BANK    
 
                 
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    THE HACHIJUNI BANK, LTD.    
 
                 
 
  By:   /s/                      
 
      Name:        
 
      Title:        
 
                    Signed in:   Tokyo    
 
               

-9-



--------------------------------------------------------------------------------



 



                      THE HIROSHIMA BANK, LTD.    
 
                 
 
  By:   /s/                      
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    THE BANK OF YOKOHAMA, LTD.    
 
                 
 
  By:   /s/                      
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   
 
                    THE BANK OF IWATE, LTD.    
 
                 
 
  By:                          
 
      Name:        
 
      Title:        
 
                    Signed in:        
 
         
 
   

-10-